Citation Nr: 0815900	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2002, for the assignment of a 100 percent disability rating 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether the nonservice-connection pension compensation 
benefits were improperly deducted from the lump-sum payment 
of disability compensation.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By that rating action, the RO effectuated a June 
2004 Board decision which granted a 100 percent rating for 
the veteran's service-connected PTSD, and made the rating 
effective from June 11, 2002.  Further, by this action the RO 
deducted the amount of pension benefits from the June 11, 
2002, award of compensation.

For good cause shown, the case has been advanced on the 
Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

In January 2007, the Board remanded the case for additional 
development to include adequate notification in accord with 
the Veterans Claims Assistance Act of 2000 (VCAA).  As a 
preliminary matter, the Board finds that the remand 
directives have been complied with, and, thus, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired 
psychiatric disorder, to include PTSD, by a July 1987 Board 
decision, and unappealed RO decisions in November 1992 and 
June 1993.

2.  By a June 2001 decision, the Board found that the veteran 
was not entitled to an effective date earlier than May 9, 
1995, for a grant of service connection for PTSD.  Nothing in 
the record reflects he appealed to the United States Court of 
Appeals for Veterans Claims (Court).

3.  Also in June 2001, the Board remanded the veteran's claim 
of entitlement to an initial rating in excess of 30 percent 
for the PTSD for additional development.  However, by a 
statement dated June 25, 2002, the veteran explicitly stated 
that he was choosing, at that time, to "cancel my appeals 
claim with the VA..."  (Emphasis in original).

4.  The veteran also presented evidence and argument in 
support of a higher rating that was received June 11, 2002, 
which the RO accepted as an increased rating claim.  

5.  The record indicates that the criteria for a 100 percent 
rating for the veteran's PTSD was first shown by evidence 
received November 28, 2001; i.e., it was first factually 
ascertainable that the criteria were met as of that date.

6.  The law mandates that the veteran's compensation benefits 
from his nonservice-connected pension be deducted from his 
retroactive award of the 100 percent rating for his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of November 
28, 2001, for the assignment of a 100 percent rating for the 
veteran's PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.  Inasmuch as the law mandates that the veteran's 
compensation benefits from his nonservice-connected pension 
be deducted from his retroactive award of the 100 percent 
rating for his PTSD, the benefit sought on appeal is denied.  
38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. § 3.700 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the January 2007 remand, the Board noted that the record 
did not reflect the veteran had received VCAA-compliant 
notification regarding his current appellate claims.  The 
Board also noted that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, the case was remanded for such notification to 
be provided to the veteran, which was accomplished by a March 
2007 VCAA letter with subsequent readjudication of the appeal 
by Supplemental Statements of the Case (SSOCs) promulgated in 
June and August 2007.

With respect to the adequacy of the March 2007 VCAA letter, 
the Board observes in regard to the deduction of the 
nonservice-connected pension benefits that, for the reasons 
detailed below, the Board concludes that the veteran's claim 
must be denied as a matter of law.  In VAOPGCPREC 5-2004 
(July 23, 2004) VA's Office of General Counsel held that the 
VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, 
as the law is dispositive in this case, there is simply no 
notification the Board can provide, and no evidence the 
veteran can submit, which would result in a grant of the 
benefit sought on appeal.

Regarding the earlier effective date claim, the Board 
observes that the March 2007 letter informed the veteran of 
the evidence necessary to substantiate this claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The record also reflects that the veteran has previously 
pursued claims of both entitlement to an earlier effective 
date, which was denied by a June 2001 Board decision, as well 
as for an increased rating, which was addressed by a June 
2004 Board decision.  Through these actions, the veteran has 
demonstrated familiarity with the requirements for an earlier 
effective date, and received notification of VA's general 
duties to assist and notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the earlier effective date claim are in the 
claims folder.  He has had the opportunity to present 
evidence and argument in support of his claim, and indicated 
on his May 2005 Substantive Appeal that he did not want a 
Board hearing in this case.  Nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  In fact, he 
indicated in a May 2007 statement that he had no other 
information or evidence to give VA to substantiate his claim.  
Moreover, as a general rule the adjudication of a claim for 
an earlier effective date is based upon evidence already in 
the claims folder; the resolution of the claim depends upon 
when certain document(s) were either received by VA and/or 
promulgated to the veteran.  Thus, there is no reasonable 
possibility that any additional development could support the 
veteran's claim.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Earlier Effective Date

The veteran has contended that he is entitled to a 100 
percent rating for his PTSD from May 1969, when he left 
active service.  He maintains that the severity of his PTSD 
prevented him from effectively pursuing his claim, and that 
he should not be prejudiced as a result.  Moreover, he has 
criticized VA's handling of his claim over the years.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Historically, the Board notes that service connection was 
previously denied for an acquired psychiatric disorder, to 
include PTSD, by a July 1987 Board decision, and unappealed 
RO decisions in November 1992 and June 1993.  In a May 2000 
rating decision, service connection was granted for PTSD, 
evaluated as 30 percent disabling effective May 9, 1995.  
More importantly, by a June 2001 decision, the Board found 
that the veteran was not entitled to an effective date 
earlier than May 9, 1995, for the grant of service connection 
for PTSD.  A motion for reconsideration of that decision was 
denied in December 2004, and while the veteran expressed 
disagreement with that denial, nothing in the record reflects 
he appealed either the June 2001 decision or the December 
2004 denial of reconsideration to the Court.  Consequently, 
all of those decisions are now final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.1100, 20.1103.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, the Court 
emphasized that because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  See also 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").  In this case, the record does not 
reflect the veteran has raised a claim of CUE regarding any 
of the aforementioned final decisions regarding his case.  
Thus, the Board has no authority to address the issue in the 
instant case.

The Board further observes that it also remanded the 
veteran's claim of entitlement to an initial rating in excess 
of 30 percent for the PTSD for additional development in June 
2001.  However, by a statement dated June 25, 2002, the 
veteran explicitly stated that he was choosing, at that time, 
to "cancel my appeals claim with the VA..."  (Emphasis in 
original).  In short, he withdrew this claim from appeal in 
accord with 38 C.F.R. § 20.204.  As such, he no longer had a 
pending claim.  Moreover, a thorough review of the record 
does not otherwise indicate he had a valid, pending claim for 
a higher rating that was filed prior to June 11, 2002.  
Therefore, he is not entitled to an earlier effective date on 
the basis of date of claim.

The Board must now look to whether it was factually 
ascertainable that a 100 percent rating was warranted within 
one year from the date of claim  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

The June 2004 Board decision assigned the 100 percent rating 
based upon the finding that the competent and medical 
evidence of record established the veteran was demonstrably 
unable to obtain or retain substantially gainful employment 
due to his PTSD.  A thorough review of the record reflects 
that these criteria were first demonstrated by a medical 
statement from a Dr. SA, which the record indicates was 
received by VA on November 28, 2001.  In fact, the Board 
specifically referred to this statement from Dr. SA in the 
June 2004 decision as warranting the 100 percent rating.  No 
other evidence appears to be of record which supports such a 
finding prior to that date, or that a 100 percent rating was 
otherwise warranted under Diagnostic Code 9411.  Therefore, 
the Board concludes that he is entitled to an effective date 
of November 28, 2001, for the assignment of the 100 percent 
rating.  

The Board acknowledges that the June 2004 decision 
characterized the claim as entitlement to an "initial" 
rating in excess of 30 percent, and stated it was on appeal 
from a May 2000 decision.  However, that decision did not 
make any explicit finding of fact or conclusion of law as to 
whether the veteran had effectively withdrawn his appeal by 
the June 2002 statement, although it was noted in the 
procedural history portion of the Introduction.  It is also 
noted that the June 2004 decision had a different docket 
number from the Board's June 2001 decision and remand.  More 
importantly, by this decision the Board has concluded that it 
was not factually ascertainable prior to November 28, 2001, 
that a 100 percent rating was warranted for the PTSD.  
Therefore, even if a valid claim had been pending prior to 
that date, the veteran would still not be entitled to an 
earlier effective date.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).

For these reasons, the Board concludes that the veteran is 
entitled to an effective date no earlier than November 28 
2001, for the assignment of a 100 percent rating for his 
service-connected PTSD.

II.  Deduction of Pension Benefits

The law states that not more than one award of pension, 
compensation, or emergency officers' regular or reserve 
retirement pay will be made concurrently to any person based 
on his own service, except as provided with respect to naval 
pension and a waiver of retirement pay.  38 U.S.C.A. § 
5304(a); 38 C.F.R. § 3.700.  In other words, the law does not 
allow for the concurrent payment of compensation and pension.

The Board observes that a person entitled to receive pension 
or compensation under more than one law or section 
administered by VA may elect to receive whichever benefit, 
regardless of whether it is the greater or lesser benefit, 
even though the election reduces the benefits payable to his 
or her dependents.  Such person may at any time elect or 
reelect the other benefit.  38 C.F.R. § 3.701(a).  However, 
in this case the veteran has indicated that he wants to 
receive both the disability compensation and the nonservice-
connected pension compensation for the relevant period.  He 
has referred to financial hardship as supporting this 
request.  Although sympathetic, the Board cannot allow such a 
result as it would be in direct violation of the law.  
Inasmuch as the law does not allow for the concurrent payment 
of compensation and pension, the deduction of the pension 
compensation from the PTSD disability compensation was 
proper.  

In view of the foregoing, the benefit sought on appeal in 
regard to this claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to an earlier effective date of November 28, 
2001, for the assignment of a 100 percent rating for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Inasmuch as the nonservice-connection pension compensation 
benefits were properly deducted from the lump-sum payment of 
disability compensation, the benefit sought on appeal is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


